                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION




JASON PATRICK JONES,                         )
                                             )
               Plaintiff,                    )
                                             )     CIVIL ACTION NO.
VS.                                          )
                                             )     3:18-CV-1306-G (BT)
DALLAS VETERANS HOSPITAL, VA                 )
NORTH TEXAS HEALTH CARE                      )
SYSTEM,                                      )
                                             )
               Defendant.                    )




       ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
  RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

         The court has under consideration the findings, conclusions and

recommendation of United States Magistrate Judge Rebecca Rutherford dated

October 23, 2018. The district court has reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the court ACCEPTS

the findings, conclusions, and recommendation of the United States Magistrate

Judge.

         It is therefore ORDERED that plaintiff’s claims against defendant Dallas

Veterans Hospital, VA North Texas Health Care System should be DISMISSED

without prejudice.
     SO ORDERED.

November 16, 2018.




                     ___________________________________
                     A. JOE FISH
                     Senior United States District Judge




                      -2-
